Citation Nr: 1636836	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-31 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for incomplete bundle branch block.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976, and from December 1976 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a June 2016 Central Office hearing.  A copy of the transcript is associated with the file.  During the hearing, the undersigned held the record open for 30 days to allow for the submission of additional evidence; however, no additional evidence was added to the record within that time period.

The issues of entitlement to service connection for pes planus and entitlement to service connection for incomplete bundle branch block are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

High cholesterol is not a chronic disability for which VA disability benefits may be awarded.




CONCLUSION OF LAW

Service connection for high cholesterol may not be granted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In reference to the issue of service connection for high cholesterol, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to VA compensation benefits.  As will be shown below, service connection may not be awarded for abnormal cholesterol levels.  Therefore, as no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the Veteran in substantiating the claim).

II. Abnormal Cholesterol Levels

Service treatment records include multiple reports of high cholesterol to include reports in February 1996 wherein the Veteran was advised to limit fat and cholesterol in his diet and to exercise regularly.  Treatment notes in May 2002, June 2004 and June 2006 demonstrated high cholesterol  In an October 2002 treatment record, the Veteran was noted to have hyperlipidemia.  A January 2005 treatment note reported that the Veteran's cholesterol had improved and that he should continue his current does of medication.  The Veteran's service treatment records do not associate this finding with a disorder.  

The Veteran's VA examinations did not note any finding or complaint of a disorder which was related to high cholesterol.  During his June 2016 Board hearing, the Veteran reported that he had taken Nexium which regulated his cholesterol.

Hyperlipidemia is 'a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on.' Dorland's Illustrated Medical Dictionary 903 (31st ed. 2007); see also Stedman's Medical Dictionary 825, 985 (26th ed. 1995) (defining hyperlipidemia as the presence of an abnormally large amount of lipids in the circulating blood).

The Veteran has not advanced that his high cholesterol is a symptom of any chronic disability, although he was provided opportunities to do so, including his June 2016 hearing and for thirty days thereafter when the record was held open.  The Board notes in this regard that a separate cardiovascular claim (incomplete right bundle branch block) remains on appeal and is being remanded.  An abnormal cholesterol level alone represents a laboratory finding.  It is not a chronic disability for which VA disability compensation may be granted.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  While the Board notes that there may be outstanding treatment records that have not been associated with the claims folder, remanding this matter to obtain such records would not change the outcome of this decision, as this matter is governed by the law that determines abnormal cholesterol levels is not a disability.  Therefore, service connection for high cholesterol is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for high cholesterol is denied.


REMAND

The Board must remand the Veteran's claims for service connection for pes planus and an incomplete branch block in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Initially, during his June 2016 hearing before the Board, the Veteran indicated that additional treatment records pertaining to his claimed disabilities were available.  He stated that he would provide information pertaining to that treatment; however, the record does not demonstrate that any additional information was added to the claims file.  The Veteran should be afforded a final opportunity to submit any and all pertinent treatment records.  Further, any and all VA medical center records must be obtained and associated with the claims file.  The Veteran should be asked to identify each VA medical center in which he has received treatment, if any.  

Additionally, the Veteran's March 2007 rating decision notes an October 2006 examination report demonstrating that the Veteran did not attend a scheduled electrocardiogram (EKG).  However, in an April 2008 correspondence, and at his Board hearing, the Veteran contested that he did, in fact, attend the EKG.  Presently the claims file does not include evidence of this EKG, and this should be obtained.  Also, given this, the Board finds that a new VA examination should be scheduled to ascertain the nature and etiology of any current cardiovascular disorder.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records with the claims file and request authorization from the Veteran to obtain and associate any outstanding private treatment records pertaining to his claims.  Particularly, if available, the findings of an October 2006 EKG must be associated with the claims file.  If any identified records cannot be obtained, a negative response should be recorded and added to the claims file.  All records received must be added to the claims file.

2.  Next, schedule an examination of the Veteran with an appropriate medical professional to assess the current nature and etiology of any diagnosed heart disorder.  The examiner must review the Veteran's claims file. 

The examiner must then opine whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that an incomplete bundle branch block, or any other heart disorder found, is etiologically related to any diagnosed heart disorder which began in service or is otherwise related to service. 

A complete rationale for any opinions expressed should be provided.

3.  Then, after completing any additional development needed, the RO should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


